Citation Nr: 1229924	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-33 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left arm disability.

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a right leg disability.

6.  Entitlement to service connection for a left leg disability, to include as secondary to a right leg disability.  

7.  Entitlement to service connection for residuals of pneumonia.  

8.  Entitlement to an increased disability rating for degenerative joint disease of the lumbar spine, currently evaluated as 10 percent disabling.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and TB


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served in the Army National Guard of Texas with multiple periods of active duty for training (ACDUTRA).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 (right foot disability, residuals of pneumonia), September 2009 (lumbar spine), and September 2010 (left arm disability, bilateral leg disability, right ankle disability, diabetes mellitus, TDIU) decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In April 2012, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

The Veteran now asserts that he has a left leg disability that may be caused or aggravated by a right leg disability.  Given this contention, the Board has split the issue of entitlement to service connection for a bilateral leg disability into two issues as reflected on the title page. 

The Board notes that in October 2008, the Veteran perfected an appeal as to the initial rating assigned for his lumbar spine disability.  However, in November 2009, shortly after the disability rating was increased to 10 percent, the Veteran withdrew his appeal as to that issue and the initial rating became final.  See 38 C.F.R. § 20.204(c) (2011); see also 38 C.F.R. §§ 20.302, 20.1103 (2011).  The Veteran did later disagree with the September 2009 rating decision granting the 10 percent disability rating, which resulted in the instant appeal.  

The issues of entitlement to service connection for a right foot disability, a right ankle disability, a right leg disability, a left leg disability and residuals of pneumonia, entitlement to a higher rating for degenerative joint disease of the lumbar spine, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On April 24, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal as to the issues of entitlement to service connection for a left arm disability and diabetes mellitus is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met as to the issues of entitlement to service connection for a left arm disability and diabetes mellitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal as to the issues of entitlement to service connection for a left arm disability and diabetes mellitus and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and it is dismissed.


ORDER

The appeal as to the issues of entitlement to service connection for a left arm disability and diabetes mellitus is dismissed.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2011).  

	I. VA Examinations

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

A. Right Foot, Right Ankle, and Right Leg Disabilities

The Veteran asserts that during a period of ACDUTRA in 1980 he was bitten by chiggers in the right leg, foot and ankle, which resulted in hospitalization at the Darnall Army Hospital.  Board Hearing Tr. at 5-8.  Currently, he reports problems with walking and standing as a result of his right lower extremity, which he attributes to his right lower extremity injury and treatment in 1980.  Board Hearing Tr. at 8, 24.  

July 1980 treatment records from the Darnall Army Hospital reflect that the Veteran was hospitalized at that facility in part because of right ankle cellulitis.  In one report, this was also described as an infected foot.  The July 16, 1980 discharge summary indicates that while on active duty the Veteran developed a vesicular rash over the right and left ankles and numerous insect bites which were irritated by his boots.  Another treatment note clarifies that the Veteran was on National Guard summer duty at Fort Hood.  The discharge summary noted that on returning home from his National Guard training, the Veteran developed erythema, warmth, pain and gross purulent exudation of the right ankle.  He was hospitalized at a local medical facility and treated with intramuscular antibiotics for right ankle pain.  He was then transferred to Darnall Army Hospital.  On admission, Staphylococcus was thought to be the likely organism causing the right ankle cellulitis.  The discharge summary diagnoses included cellulitis right ankle, organisms staph aureus, treated, resolving.  

Given the above, the Board finds that the criteria for a medical examination and opinion have been met for these issues.  See McLendon, 20 Vet. App. at 81.  Specific instructions to the examiner are detailed below.  



B. Residuals of Pneumonia

The Veteran testified that he now has asthma as a result of pneumonia during service.  Board Hearing Tr. at 28.  Essentially, he contends that he has current respiratory complaints that he believes are residuals of pneumonia during service.  

According to a July 1980 treatment note from the Darnall Army Hospital, the Veteran developed right lower lobe pneumonia while on National Guard summer duty at Fort Hood.  He was hospitalized as a result of the pneumonia, right ankle cellulitis, and a (now service-connected) lumbar spine injury.  The discharge summary diagnoses include right lower lobe pneumonia, resolved, organism unknown.
  
Given the above, the Board finds that the criteria for a medical examination and opinion have been met for this issue.  See McLendon, 20 Vet. App. at 81.  Specific instructions to the examiner are detailed below.  

C. Degenerative Joint Disease of the Lumbar Spine

During the Veteran's hearing, he testified that his back disability has worsened since his last VA examination.  Board Hearing Tr. at 36.  In addition, he has submitted a June 2011 magnetic resonance imaging (MRI) of the lumbar spine which reportedly shows disc protrusions with resultant compromise of bilateral L3 and L4 nerves.  Such was not reported on the last examination.  It appears that the Veteran's lumbar spine disability has worsened since his last VA examination.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected degenerative joint disease of the lumbar spine.  

Since the Board has determined that VA examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record, and if the claim is one for increase, the claim shall be denied.

	II. VCAA Notification

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The Veteran has not been provided VCAA notification for his claim for an increased rating for degenerative joint disease of the lumbar spine.  In addition, he now contends that he has a left leg disability that is secondary to a right leg disability.  In light of this contention, he should be provided with VCAA notification appropriate for a claim of secondary service connection.   

	III. VA Records

VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this case, the Veteran testified that he has received relevant treatment at the Central Texas Veterans Health Care System.  Board Hearing Tr. at 11.  The file contains a few VA treatment records and indicates that the Veteran initially established care in May 2010.  Ongoing VA medical records should be obtained.

	IV. Other Records

A. Employment Records

In connection with the Veteran's claim for a TDIU he identified previous employers.  VA unsuccessfully attempted to obtain information from one of these employers.  In a May 2010 statement, the Veteran indicated that he had actually been working through a temporary agency and provided the contact information for that agency.  It does not appear that any attempt has been made to obtain information from this temporary agency.  On remand, the AOJ should contact this agency and request employment information relevant to the Veteran.  

B. Unavailable Private Treatment Record Notification

According to 38 C.F.R. § 3.159(e), if relevant records are not obtained the Veteran must be provided oral (with corresponding record/documentation) or written notice that contains the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence.  

In August 2010, the Veteran authorized VA to obtain relevant private treatment records from AMRAS.  That facility was contacted and in September 2010 reported that it had no records regarding the Veteran during the date requested.  It does not appear that the Veteran was notified of the unavailability of these records.  This should be remedied on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran VCAA notice for his claim for entitlement to a TDIU and entitlement to service connection for a left leg disability on a secondary basis.

2.  Obtain relevant treatment records from the Central Texas Veterans Health Care System dating since May 2010.

3.  Request employment information related to the Veteran from March 2004 to June 2005 from the Jack of All Trades Personnel Services (see Statement in Support of Claim dated May 4, 2010).  

4.  Provide the Veteran with notice that records from AMRAS could not be obtained.  The notice should explain (1) the efforts taken to obtain the records, (2) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain, and (3) notice that the Veteran is ultimately responsible for providing the evidence.

5.  After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination to determine the extent of his degenerative joint disease of the lumbar spine, to include the orthopedic and neurologic manifestations of that disability.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examiner should comment on the current severity of the lumbar spine disability, to include range of motion findings, the effects of pain, further limitation of function after repetitive use, and if the Veteran has neurological manifestations referable to the service-connected disability.  The examiner should specifically address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine disability renders him unable to secure or follow a substantially gainful occupation.  

6.  After the development in paragraphs (1) through (4) has been completed to the extent possible, schedule the Veteran for a VA skin examination to determine if he has any residuals of right ankle cellulitis, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any current right ankle, right foot, or right leg residuals of right ankle cellulitis from 1980.  A rationale for all opinions expressed should be provided.

7.  After the development in paragraphs (1) through (4) has been completed to the extent possible, schedule the Veteran for a VA respiratory examination to determine if he has any current residuals of pneumonia, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any current residuals of pneumonia from 1980.  A rationale for all opinions expressed should be provided.

8.  After the development requested above has been completed to the extent possible, conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  For example, if service connection is going to be awarded for any disability the AOJ should consider whether an examination is needed regarding the claim for a TDIU, and if service connection is awarded for any right lower extremity disability the AOJ should consider whether an examination and opinion is needed to address whether the right lower extremity disability caused or aggravated (permanently worsened) a left leg disability.  

9.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


